     Case 3:20-cr-00019-MMD-CLB Document 35 Filed 09/03/20 Page 1 of 2



1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                                   ***
6     UNITED STATES OF AMERICA,                           Case No. 3:20-cr-00019-MMD-CLB
7                                      Plaintiff,                    ORDER
            v.
8
      DOUGLAS LELAND MAURICE
9     CROSBY,
10                                  Defendant.
11

12         Before the Court is Defendant Douglas Leland Maurice Crosby’s motion for
13   competency evaluation under 18 U.S.C. § 4241, filed ex parte and under seal (“Motion”).1
14   (ECF No. 34.) The Court finds, based upon the representations in the Motion, reasonable
15   cause exists to believe Defendant may be presently suffering from a mental disease or
16   defect rendering him mentally incompetent to the extent he is unable to understand the
17   nature and consequences of the proceedings against him, or assist properly in his
18   defense. The Court thus grants the Motion (ECF No. 34) and orders a competency
19   evaluation under 18 U.S.C. § 4241(a). Specifically, the Court orders as follows:
20         1.     In accordance with Title 18, United States Code, Sections 4241 and 4247,
21   and Rule 12.2(c) of the Federal Rules of Criminal Procedure, the United States Marshals
22   Service shall forthwith transport Defendant Douglas Leland Maurice Crosby to a suitable
23   Bureau of Prisons (“BOP”) facility that conducts psychological evaluations closest to the
24   Court, for psychiatric or psychological evaluation to determine whether Defendant may
25   presently be suffering from a mental disease or defect rendering him mentally
26   incompetent to the extent that he is unable to understand the nature and consequences
27
           1The  Court will permit the Motion to remain sealed because it contains confidential
28
     and sensitive attorney-client communications.
     Case 3:20-cr-00019-MMD-CLB Document 35 Filed 09/03/20 Page 2 of 2



1    of the proceeding against him, or to assist properly in his defense.
2           2.     Defendant shall be held in said facility for a reasonable period of time, not
3    to exceed 45 days, unless extended by further order of the Court upon a showing good
4    cause by the Director of the said facility or pursuant to other appropriate motion for a
5    period of up to 30 additional days. See 18 U.S.C. § 4247(b).
6           3.     The examination shall be conducted by one or more licensed or certified
7    psychiatrists or clinical psychologists. See 18 U.S.C. § 4247(b).
8           4.     Within 45 days from the date of entry of this Order, or such additional period
9    as may be ordered by the Court, the Director of the said facility at which the examination
10   has been conducted shall prepare, or cause to be prepared, a psychiatric or psychological
11   report as described in 18 U.S.C. § 4247 (b), (c), and (e), the examiners’ opinion as to
12   whether Defendant is suffering from a mental disease or defect rendering Defendant
13   mentally incompetent to the extent that Defendant is unable to understand the nature and
14   consequences of the proceedings against him, or to assist properly in his defense. The
15   report must be submitted to the Clerk of the United States District Court for the District of
16   Nevada, to the United States Attorney’s Office for the District of Nevada, 100 West Liberty
17   Street, Suite 600, Reno, Nevada 89501, and to the Federal Public Defender, ATTN: Kate
18   Berry, 201 West Liberty Street, Suite 102, Reno, Nevada 89501.
19          5.     Upon completion of and submission of said report with the Court, Defendant
20   must be returned to the Court for a hearing pursuant to the provisions of law.
21          The Court finds that the period of time required by the above-described
22   competency evaluation of Defendant, and the Court’s determination of Defendant’s
23   competency to stand trial is excludable time under the United States Constitution, the
24   Speedy Trial Act, Title 18, United States Code, Section 3161(h)(1)(A), and Rule 5.1 of the
25   Federal Rules of Criminal Procedure.
26          DATED THIS 3rd Day of September 2020.
27
                                               MIRANDA M. DU
28                                             CHIEF UNITED STATES DISTRICT JUDGE
